DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubberke, U.S. Patent 6,502,286.
Regarding Claim 2, Dubberke teaches:
“A reel based closure device that is configured to tension a tension member upon operation of the reel based closure device, the reel based closure device being configured so that when the reel based closure device is assembled, the tension member may be coupled with the reel based closure device, the reel based closure device (see Abstract) comprising: 
a housing (12) having: 
an interior region (see below); and 
an aperture (17) through which the tension member is insertable; and
 a component (5) that includes: 
a first channel (11); and 
a second channel (see below); 
wherein the first channel is alignable with the aperture of the housing so that while the reel based closure device is assembled, a distal end of the tension member is insertable through the aperture of the housing, through the first channel, and through the second channel so the distal end of the tension member is positioned exterior to the housing while a portion of the tension member is disposed within the reel based closure device and within the component (see figs. 9a, 9b, see Col 7, Lns 29-48)”

    PNG
    media_image1.png
    543
    638
    media_image1.png
    Greyscale



Regarding Claim 3, Dubberke teaches:
“the second channel includes a tapered region (see above) that is configured to engage with a knot (see Col 7, Lns 45-48) tied in the distal end of the tension member as the tension member is retracted through the second channel”
Regarding Claim 4, Dubberke teaches:
“a narrow portion of the second channel's tapered region prevents the tension member from fully retracting through the second channel (see above, see Col 7, Lns 45-48)”
Regarding Claim 6, Dubberke teaches:
“an axis of the first channel is angled relative to an axis of the second channel (see drawing selection above)”
Regarding Claim 7, Dubberke teaches:
“the first channel and the second channel are configured to guide the tension member along a non-parallel or non- straight path through the component (see Col 7, Lns 29-48)”
Regarding Claim 8, Dubberke teaches:
“the component is a knob of the reel based closure device (see cap 5 which is interpreted as a knob)”
	Regarding Claim 9, Dubberke teaches:
“the first channel is angled vertically (see fig. 2, element 11) so that the tension member exits the reel based closure device vertically angled with respect to the reel based closure device (see figs. 1 and fig. 2)”
	Regarding Claim 10¸ see rejection of Claim 2 above and see “tension member” (see elements 3, 4) and notes that the “first channel” and “second channel” of rejection of Claim 2 can be interpreted to be a lumen.
	Regarding Claim 11, see rejection of Claim 2 above in view of rejection of Claim 10.
	Regarding Claim 12, see rejection of Claim 3 above in view of rejection of Claims 10-11.
	Regarding Claim 13, see rejection of Claim 6 above in view of rejection of Claims 10-11.
	Regarding Claim 14, see rejection of Claim 9 above in view of rejection of Claim 10.
	Regarding Claim 15, Dubberke teaches:	
“the reel based closure device further comprises a spool (see element 23) that is positioned within the interior region of the housing, the spool being coupleable with the tension member so that the tension member is windable about the spool upon operation of the reel based closure device (see Dubberke Claim 1)”
	Regarding Claim 16, see rejection of Claim 8 above in view of rejection of Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubberke ‘286.
Examiner notes that the above method step limitations are considered obvious over the prior art in view of rejections of the structural limitations previously set forth.  Although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.   

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubberke ‘286 as applied to claim 2 above, and further in view of Midorikawa, U.S. Patent 9,717,305.
Regarding Claim 5, Dubberke does not teach:
“the component includes an opening and wherein the first channel and the second channel are positioned on different sides of the opening so that the tension member is insertable through the first channel, through the opening, and through the second channel”
	Midorikawa does teach:	
		“an opening (see below)” and a “first channel (see below)” and a “second channel (see below)”  
	At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide an opening, as taught by Midorikawa, between the first and second channels of Dubberke such that limitations of the claim would be satisfied because the opening would make it easier for a user to thread the tension member through the channels.

    PNG
    media_image2.png
    367
    458
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677